Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Specification:
In paragraph [0009], line 3, --of-- has been inserted before “the water bath”.
In paragraph [0020], line 2, --in-- has been inserted before “air or other gas”.
In paragraph [0020], line 2, “of” has been deleted after “comprises”.
In paragraph [0026], line 14, “copolymerwill” has been changed to --copolymer will--.
In paragraph [0026], line 18, “fist” has been changed to –first--.
In paragraph [0029], line 8, “depends” has been made singular.
On page 11, line 3, “is done is” has been changed to –is done--.
In the Claims:
This application is in condition for allowance except for the presence of claims 1-8, and 17-23 directed to inventions non-elected without traverse.  Accordingly, claims 1-8, and 17-23 have been cancelled.
Drawings
The following changes to the drawings have been approved by the examiner and should be made by applicant in response to this Office action: Figure 2 of the drawings should include the designation, “Prior Art”.  See paragraph [0009] of the specification.  In order to avoid abandonment of the application, applicant must make the abovementioned drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a humidifier that is coupled to a water-based condensation growth system, wherein the humidifier includes a tube comprising sulfonated tetrafluoroethylene-based fluoropolymer-copolymer surrounded by a region containing wetted crystals of polyacrylate salt.  
It is noted that an Examiner within a related PCT application (PCT/US2019/059402) considered the substitution of wetted crystals of polyacrylate salt for water surrounding the sulfonated tetrafluoroethylene tube (taught by earlier U.S. Patent 9,610,531 to applicant) to have been obvious in view of a broad teaching by JP 2003 222605 of wetted polyacrylate salt crystals within a “constant temperature constant humidity machine”.  The undersigned does not endorse that opinion, since the Japanese reference apparently does not recognize the advantages of combining the wetted crystals with a sulfonated tetrafluoroethylene tube, nor does the JP reference look to humidify a gas stream in combination with a condensation growth system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/9-25-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776